NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2008-1437
                                 (Serial No. 09/488,863)




                   IN RE PAUL L. HICKMAN and JAMES J. GOUGH




      Glenn E. Von Tersch, Technology & Intellectual Property Strategies Group PC, of
Palo Alto, California, argued for appellants.

        Nathan K. Kelley, Associate Solicitor, Office of the Solicitor, United States Patent
and Trademark Office, of Alexandria, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief were Raymond T. Chen,
Solicitor, and Shannon M. Hansen, Associate Solicitor.

Appealed from:       United States Patent and Trademark Office
                     Board of Patent Appeals and Interferences
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                      2008-1437
                               (Serial No. 09/488,863)




                 IN RE PAUL L. HICKMAN and JAMES J. GOUGH




                                   Judgment

ON APPEAL from the        United States Patent and Trademark Office
                          Board of Patent Appeals and Interferences

in CASE NO(S).            09/488,863

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, PLAGER, and BRYSON, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT


DATED April 3, 2009                       /s/ Jan Horbaly
                                          Jan Horbaly, Clerk